Citation Nr: 1133068	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  08-38 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee.

The Board observes that the Veteran's claim of entitlement to service connection for heart disease was initially denied in a March 2007 rating decision; however, he thereafter submitted additional evidence and requested reconsideration of his claim in May 2007.  As such, the Veteran's claim was reconsidered in the January 2008 rating decision, within one year of March 2007 rating decision.  Moreover, the Veteran's notice of disagreement was received in March 2008, which is also within one year of the notification of the March 2007 rating decision.  Therefore, the Board finds the March 2007 rating decision denying service connection for heart disease is not final and the receipt of new and material evidence is not required prior to a de novo review by the Board.  Therefore, the issue has been characterized as shown on the first page of this decision.

Following the issuance of the most recent Supplemental Statement of Case (SSOC) in June 2011, the Veteran submitted additional evidence in the form of duplicate service treatment records and VA treatment records as well as additional argument of the Veteran.  As the service treatment records and VA treatment records submitted by the Veteran are duplicative of evidence already in the claims file the RO has already had the opportunity to review the medical evidence and therefore a remand for an SSOC is not necessary.  38 C.F.R. § 20.1304 (2010).

This case was previously before the Board in March 2010 and March 2011 when it was remanded for further development.  


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's heart disease is etiologically related to his period of active service or any incident therein.


CONCLUSION OF LAW

Heart disease was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the appellant in January 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claim, of the appellant's and VA's respective duties for obtaining evidence, and that a disability rating and an effective date for the award of benefits would be assigned if service connection was awarded.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The Veteran submitted private treatment notes from Jeffrey Webber, MD., and Centennial Medical Center.  The appellant was afforded VA medical examinations in May 2010 and April 2011.

In March 2010 the Board remanded the Veteran's claim for outstanding VA treatment records to be obtained and associated with the claims file and for the Veteran to be afforded a VA medical examination.  In March 2011, the Board again remanded the Veteran's claim for additional VA treatment records to be obtained and associated with the claims file, for records regarding an application for Social Security Administration (SSA) disability benefits to be obtained and associated with the claims file, and for the Veteran to be afforded a VA medical examination including consideration of the Veteran's reports of continuity of symptomology and periodic loss of feeling in the hands and feet.  Pursuant to the Board's March 2010 and March 2011 remands, outstanding VA treatment records were obtained and associated with the claims file, the records regarding the Veteran's application for SSA disability benefits were obtained and associated with the claims file, and the Veteran was afforded VA medical examinations in May 2010 and April 2011.  The Board notes that the examiner in the report of examination following the April 2011 examination reported on the Veteran's statements of continuity of symptomology and his reports of loss of feeling in the hands and the feet in rendering the opinions requested.  Therefore, based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's March 2010 and March 2011 remands.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection for certain cardiovascular renal disease may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, service connection may be established on a presumptive basis for a disability resulting from exposure to an herbicide agent such as Agent Orange.  A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii); see also VAOPGCPREC 7-93.  The Secretary of Veterans Affairs has determined that there is a presumptive positive association between exposure to herbicides and the disorders listed in 38 C.F.R. § 3.309(e).  Effective August 31, 2010, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), is included as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e).  (Under 38 C.F.R. § 3.309(e), the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.  38 C.F.R. § 3.309(e) Note 3.)

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson,  492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed.Cir.1996). 

The Veteran seeks entitlement to service connection for heart disease.  The Veteran contends that his heart disease is related to his symptoms of periodic loss of feeling in the hands and feet in service and his exposure to extreme cold in service.  In particular the Veteran contends that, during service, he partially froze in an Army truck out of fuel in a blizzard where he was without heat for four hours and subsequently experienced numbness of his hands and feet, which he alleges military treatment providers failed to diagnose as peripheral artery disease.  He also contends that he suffered from an irregular heartbeat shortly after separation from service.  In any event, he subsequently required a coronary artery bypass graft times five in December 2006.  Therefore, the Veteran claims that service connection is warranted for such disorder.

The Veteran's service treatment records reflect that, in December 1966, he reported periodic episodes of losing feeling in his hands and feet when lying in bed at night.  The record shows that the Veteran had been involved in an automobile accident four months earlier when he struck his forehead on a window and had such symptoms since that time.  Upon examination at separation from service in July 1967 the Veteran was not noted to have any heart disorder.  In a service treatment note, dated in November 1967, the Veteran was noted to have his feet soaked in hot water and to need arch supports.

The Veteran has submitted arguments in support of his contentions and indicates that he has highly irregular, poor circulation and an irregular heartbeat.  The Veteran contends that he had a high normal blood pressure of 138/86 in service confirming his heart ailment.

He has reported that he was treated at Nashville Memorial Hospital in October or November 1968 for high blood pressure and an irregular heartbeat.  However, in subsequent statements the Veteran indicated that he worked at Nashville Memorial Hospital as a nursing assistant while training to become an "RN Nurse" and that while he was working his shift an Emergency Room Physician had his vital signs taken and told the Veteran that he had an irregular heartbeat.  

In a VA treatment note, dated in August 2001, the Veteran was noted to report an irregular heartbeat 38 years prior.  In addition, the Veteran reported in August 2001 that his "fingers and toes have been numb."  The Veteran reported that his fingers and toes had been numb for three to four years.  In May 2003 the Veteran complained of problems with circulation.

Jeffrey Webber, MD., indicates in a December 2006 statement that the Veteran underwent cardiac bypass surgery after suffering a heart attack.  

In December 2006 the Veteran was diagnosed at Centennial Medical Center with coronary artery disease with recent ventricular fibrillation arrest, inferior wall myocardial infarction, and severe left ventricular hypertrophy.  The Veteran was treated with a coronary artery bypass graft times five after undergoing a left heart catheterization, a selective coronary arteriography, and left ventriculography.  The Veteran's discharge summary indicates that the Veteran had no prior history of coronary disease.

The Veteran has undergone testing of the heart since December 2006 revealing consistent diagnoses of heart disease including atherosclerotic coronary artery disease, mild ischemic cardiomyopathy, severe three vessel native disease, and an irregular heartbeat.  However, the Veteran's post service treatment records do not indicate any opinion regarding the etiology of the Veteran's heart disease.

In May 2010 the Veteran was afforded a VA medical examination pursuant to the March 2010 Board Remand.  After examination the examiner diagnosed the Veteran with essential hypertension, coronary artery disease status post myocardial infarction and coronary artery bypass graft times five.  The examiner noted that the Veteran reported that he had frozen feet and fingers in service and an irregular heartbeat after separation from service in 1968.  The examiner rendered the opinion that the Veteran's coronary artery disease and hypertension were unlikely to be the result of service.  The examiner provided the rationale that the Veteran's claims file did not reveal any heart disease in service, and the Veteran's coronary artery disease and hypertension did not start until many decades after separation from service.  However, the examiner did not comment on the Veteran's lay statements regarding the continuity of the Veteran's symptomology or the Veteran's December 1966 reports of periodic episodes of losing feeling in his hands and feet.

In April 2011 the Veteran was afforded a VA medical examination.  The Veteran reported that he was exposed to cold for four hours while in service and that he had occasional numbness of his feet and hands since that time.  The Veteran also indicated that he developed an irregular heartbeat within six months after discharge.  After examination the Veteran was diagnosed with ischemic heart status post coronary artery bypass graft and residual congestive heart failure.  The examiner rendered the opinion that it is less likely than not that the Veteran's current ischemic heart status post coronary artery bypass graft, residual congestive heart failure is related to his losing feeling in his hands and feet in 1966.  The Veteran gave a history of exposure to cold suggesting vasospastic Raynaud-like condition in 1966.  The Veteran was noted to have smoked heavily for eight months.  After discharge from service the Veteran reported weak penile erection, numbness in his hands and feet, and irregular heart beats until his heart attack in 2006.  The Veteran was diagnosed with five vessel blockage responsible for his heart attack in 2006.  The examiner opined that the Veteran's symptoms were suggestive of Raynaud's secondary to cold exposure.  The evidence was further noted to suggest that the Veteran's heart condition was caused by coronary artery disease.  The examiner found no evidence to suggest any link between the Veteran's exposure to cold and his current heart condition. 

The Board finds that entitlement to service connection for heart disease is not warranted.  The service treatment records reveal complaints of a loss of feeling in the hands and feet.  However, the service treatment records reveal no complaint, diagnosis, or treatment for any heart disorder.  The Board notes that there is no evidence revealing any service in the Republic of Vietnam and no evidence that the Veteran was exposed to herbicides in service.  Therefore, entitlement to service connection for heart disease as a result of exposure to herbicides is not for consideration.

The Veteran has reported that he has highly irregular, poor circulation and irregular heartbeat.  In addition, he has reported that he was treated for high blood pressure and an irregular heartbeat at Nashville Memorial Hospital in October or November 1968.  The Board notes that subsequently the Veteran stated that he was found to have an irregular heartbeat at Nashville Memorial Hospital in November 1968 when an Emergency Room Physician listened to him with a stethoscope while the Veteran was working at the Emergency Room as a nursing assistant while training to become a registered nurse.  The Veteran reported in an August 2001 treatment record, that he had had an "irregular heartbeat 38 years ago."  Significantly, the specific phrasing of this history indicates it was a one-time event, and it is observed than an irregular heart beat was not among the objective findings at the time of the 2001 treatment.  Moreover, 2003 VA records show the Veteran's heart had a regular rate and rhythm (RRR), and there is no indication in the record that an irregular heart beat heard in 1968, has any significance to whether any current heart disease was incurred in service.   

The Veteran has been consistently diagnosed with coronary artery disease since December 2006 when he was treated for a heart attack.  Subsequently, the Veteran has also been diagnosed with ischemic heart disease, hypertension, severe three vessel native disease, and an irregular heartbeat.  The Veteran's post service treatment records do not reveal any opinion associating the Veteran's heart disease with the Veteran's active service or with his reported exposure to cold in service.  After examination in May 2010 the Veteran was diagnosed with coronary artery disease and hypertension.  The examiner noted that the Veteran reported frozen feet and fingers in service as well as an irregular heartbeat after separation from service in 1968 and rendered the opinion that his coronary artery disease and hypertension were unlikely to be the result of the Veteran's active service.  The examiner provided the rationale that there was no indication of heart disease in the service treatment records and the Veteran's coronary artery disease and hypertension did not arise until decades after service.  Upon examination in April 2011, the Veteran was noted to report that he had occasional numbness of the feet and hands after exposure to cold in service and that he developed an irregular heartbeat within six months after separation from service.  After examination he was diagnosed with ischemic heart status post coronary artery bypass graft and residual congestive heart failure.  The examiner rendered the opinion that it is less likely as not that the Veteran's ischemic heart status post coronary artery bypass graft, residual congestive heart failure is related to his loss of feeling in his hands and feet in 1966.  Rather, the examiner reasoned that the symptoms were suggestive of Raynaud's.  In addition, the examiner commented on the Veteran's reports of numbness and irregular heartbeats until his 2006 heart attack and rendered the opinion that the his heart disease was caused by coronary artery disease and there was no evidence to suggest any link between his exposure to cold in service and his heart disease.

As the preponderance of the competent evidence of record does not associate the Veteran's current heart disease with his active service, does not reveal that the he was exposed to herbicides in service, and does not indicate that he suffered from heart disease manifested to a degree of 10 percent or more within one year of separation from service, service connection for heart disease is denied.

In addition, as the examiner in April 2011 associated the Veteran's ischemic heart disease with the Veteran's coronary artery disease and found that the Veteran's numbness of the hands and feet were symptoms of Raynaud's, the Board finds that the preponderance of the evidence is against a finding that the Veteran's heart disease is secondary to the Veteran's service-connected Raynaud's disease.

In reaching the decisions above the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against entitlement to service connection, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for heart disease is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


